         Case 1:19-cv-10507-VSB Document 47 Filed 02/05/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

– – – – – – – – – – – – – – – – – – –– – – – – – – – X
Safani Gallery, Inc.,                               :
                                    Plaintiff,      : Case No. 19-cv-10507
                        -against-                   :
The Italian Republic,                               :
                                    Defendant.      :
                                                    :
                                                    :
                                                    :
– – – – – – – – – – – – – – – – – – – – – – – – – –X



DEFENDANT’S INFORMATIVE MOTION REGARDING NEW LEGAL PRECEDENT




Leila A. Amineddoleh
Polina Ivko
Amineddoleh & Associates LLC
43 West 43rd Street, Suite 171
New York, NY 10036
Attorneys for Defendant,
The Italian Republic
         Case 1:19-cv-10507-VSB Document 47 Filed 02/05/21 Page 2 of 18




       The Italian Republic (“Italy”), by and through its attorneys Amineddoleh & Associates

LLC, hereby informs this Court of the following legal precedent issued by the United States

Supreme Court on February 3, 2021, which has bearing on the instant case:

       This week, the United States Supreme Court handed down a unanimous decision

in Federal Republic of Germany v. Philipp, No. 19-351, 2021 WL 357254 (U.S. Feb. 3, 2021)

(attached hereto as Exhibit A). In making its ruling, the Court also vacated a lower court ruling in

a similar case, Republic of Hungary v. Simon, No. 18-1447, 2021 WL 357252 (U.S. Feb. 3, 2021),

remanding it for further proceedings (attached hereto as Exhibit B).

       In Philipp, the Court found that a narrow interpretation of the expropriation exception was

“more consistent with the FSIA's express goal of codifying the restrictive theory of sovereign

immunity.” Philipp, 2021 WL 357254 at *7. The Court warned that adopting the plaintiffs’

more expansive interpretation would incite reciprocal action in foreign courts, exposing

Americans to hundreds of millions of dollars in potential liability, and offending one of the core

functions of the FSIA–– to preserve international comity. Id. at *9.

       In its analysis, the U.S. Supreme Court explicitly acknowledged the FSIA’s emphasis on

differentiating between a State's public and private acts as a potential basis of liability. Id. at

*7. While modern application of the FSIA has shifted away from the theory of absolute sovereign

immunity, the Court expressed concern for maintaining this crucial distinction. Id. “It would

destroy that distinction were we to subject all manner of sovereign public acts to judicial scrutiny

under the FSIA by transforming the expropriation exception into an all-purpose jurisdictional hook

for adjudicating” cases other than those contemplated in the FSIA. Id. at *8. While

Philipp addresses alleged human rights violations under international law and whether they fall
         Case 1:19-cv-10507-VSB Document 47 Filed 02/05/21 Page 3 of 18




within the scope of the FSIA, the Court's analysis is relevant for all cases concerning the

expropriation exception, including the one presently before this Court.

       Therefore, we respectfully request that this Honorable Court take notice of this new judicial

precedent.




                                                             Respectfully Submitted,

                                                            /s/ Leila A. Amineddoleh
                                                          Leila Amineddoleh (Bar Number 1211)
                                                      Counsel for Defendant, The Italian Republic
        Case 1:19-cv-10507-VSB Document 47 Filed 02/05/21 Page 4 of 18




                               CERTIFICATE OF SERVICE

       I, Leila A. Amineddoleh, hereby certify that I have caused a true and accurate copy of the
foregoing Defendant’s Informative Motion Regarding New Legal Precedent to be served on all
counsel of record by filing the same electronically through the Court’s ECF system on this
February 5, 2021.

                                    /s/ Leila A. Amineddoleh
                           Leila A. Amineddoleh (Bar Number 1211)

Amineddoleh & Associates LLC
Leila A. Amineddoleh
Polina Ivko

43 West 43 Street
Suite 171
New York, NY 10036
Telephone: 212 709-8149

Leila@artandiplawfirm.com

Attorneys for Defendant, La Repubblica Italiana
Case 1:19-cv-10507-VSB Document 47 Filed 02/05/21 Page 5 of 18




                    Exhibit A
               Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 6 of 18
                                  Amineddoleh, Leila 2/5/2021
                                             For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)




                   2021 WL 357254                                Vacated and remanded.
    Only the Westlaw citation is currently available.
          Supreme Court of the United States.                    Procedural Posture(s): Petition for Writ of Certiorari; On
                                                                 Appeal; Motion to Dismiss.
               FEDERAL REPUBLIC OF
              GERMANY, et al., Petitioners
                         v.                                       West Headnotes (11)
                 Alan PHILIPP, et al.

                        No. 19-351                                [1]    International Law      Claims Assertable
                             |                                           Against Foreign Sovereigns; Foreign Sovereign
                 Argued December 7, 2020                                 Immunity
                             |                                           The Foreign Sovereign Immunities Act (FSIA)
                 Decided February 3, 2021                                supplies the ground rules for obtaining
                                                                         jurisdiction over a foreign state in the courts of
Synopsis                                                                 the United States. 28 U.S.C.A. § 1602 et seq.
Background: Heirs of German Jewish art dealers, who
formed consortium to purchase collection of medieval
relics, brought action against Federal Republic of Germany        [2]    International Law      Scope of Immunity;
and its instrumentality that maintained the relics, asserting            Nature of Claims Assertable
several common law property claims and seeking $250
                                                                         International Law        Presumptions and
million in compensation. The United States District Court
                                                                         burden of proof
for the District of Columbia, Colleen Kollar-Kotelly, J.,
                                                                         The Foreign Sovereign Immunities Act (FSIA)
   248 F.Supp.3d 59, denied motion to dismiss brought
                                                                         creates a baseline presumption of immunity
by Federal Republic of Germany and its instrumentality.
                                                                         from suit; unless a specified exception applies,
Federal Republic of Germany and its instrumentality filed
                                                                         a federal court lacks subject-matter jurisdiction
interlocutory appeal and moved to certify the order for
                                                                         over a claim against a foreign state. 28 U.S.C.A.
immediate appeal. The District Court, Kollar-Kotelly, J., 253
                                                                         § 1604.
F.Supp.3d 84, certified order for appeal. The United States
Court of Appeals for the District of Columbia Circuit, Tatel,
Circuit Judge,     894 F.3d 406, affirmed. The District Court,    [3]    International Law        Property and
Kollar-Kotelly, J., 436 F.Supp.3d 61, granted motion brought             Confiscation Thereof
by Federal Republic of Germany and its instrumentality                   The domestic takings rule assumes that what
to stay proceedings pending petition for writ of certiorari.             a country does to property belonging to its
Certiorari was granted.                                                  own citizens within its own borders is not the
                                                                         subject of international law. Restatement (Third)
                                                                         of Foreign Relations Law § 712 (1986).
[Holding:] The Supreme Court, Chief Justice Roberts,
held that the phrase “rights in property taken in violation
of international law,” as used in the Foreign Sovereign           [4]    International Law        International Relations
Immunities Act's (FSIA) expropriation exception, refers to               and Foreign Affairs
violations of the international law of expropriation and                 International law customarily concerns relations
thereby incorporates the domestic takings rule, abrogating               among sovereign states, not relations between
   Simon v. Republic of Hungary, 812 F.3d 127.                           states and individuals.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
               Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 7 of 18
                                  Amineddoleh, Leila 2/5/2021
                                               For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)

                                                                          within the meaning of the FSIA's expropriation
                                                                          exception.    28 U.S.C.A. § 1605(a)(3).
 [5]    International Law         Act-of-state doctrine
        The “act of state doctrine” prevents United States
        courts from determining the validity of the public       [10]     International Law         Works of art and other
        acts of a foreign sovereign.                                      objects of cultural significance
                                                                          Claims concerning Nazi-era art takings can be
                                                                          brought under the Foreign Sovereign Immunities
 [6]    International Law      Scope of Immunity;                         Act's (FSIA) expropriation exception where the
        Nature of Claims Assertable                                       claims involve the taking of a foreign national's
        A State is not deprived of immunity by reason of
                                                                          property.    28 U.S.C.A. § 1605(a)(3).
        the fact that it is accused of serious violations of
        international human rights law.

                                                                 [11]     International Law         Property taken in
                                                                          violation of international law; expropriation
 [7]    International Law      Scope of Immunity;
        Nature of Claims Assertable                                       The phrase “rights in property taken in
                                                                          violation of international law,” as used in the
        Under the absolute or classical theory of
                                                                          Foreign Sovereign Immunities Act's (FSIA)
        sovereign immunity, foreign sovereigns are
                                                                          expropriation exception, refers to violations
        categorically immune from suit; under the
                                                                          of the international law of expropriation and
        restrictive view, by contrast, immunity extends to
                                                                          thereby incorporates the domestic takings rule;
        a sovereign's public but not its private acts.
                                                                          abrogating    Simon v. Republic of Hungary, 812
                                                                          F.3d 127.    28 U.S.C.A. § 1605(a)(3).
 [8]    International Law       Purpose and
        construction in general
        Supreme Court interprets the Foreign Sovereign
        Immunities Act (FSIA) as it does other statutes
        affecting international relations: to avoid, where
        possible, producing friction in United States'                                     Syllabus *
        relations with other nations and leading some to
                                                                 *1 Respondents are the heirs of German Jewish art dealers
        reciprocate by granting their courts permission
                                                                who formed a consortium during the waning years of the
        to embroil the United States in expensive and
                                                                Weimar Republic to purchase a collection of medieval relics
        difficult litigation. 28 U.S.C.A. § 1602 et seq.
                                                                known as the Welfenschatz. The heirs allege that when the
                                                                Nazi government rose to power, it unlawfully coerced the
                                                                consortium into selling the collection to Prussia for a third
 [9]    International Law         Works of art and other        of its value. The relics are currently maintained by the
        objects of cultural significance                        Stiftung Preussischer Kulturbesitz (SPK), an instrumentality
        The Foreign Cultural Exchange Jurisdictional            of the Federal Republic of Germany, and displayed at a
        Immunity Clarification Act amends the Foreign           Berlin museum. After unsuccessfully seeking compensation
        Sovereign Immunities Act (FSIA) to explain              in Germany, the heirs brought several common law property
        that participation in specified art exhibition          claims in United States District Court against Germany and
        activities does not qualify as commercial activity      SPK (collectively Germany). Germany moved to dismiss,
                                                                arguing that it was immune from suit under the Foreign
                                                                Sovereign Immunities Act. As relevant, Germany asserted


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            2
                Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 8 of 18
                                   Amineddoleh, Leila 2/5/2021
                                               For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)

that the heirs' claims did not fall within the FSIA's exception    to delve into this controversy, the Court instead invoked
to sovereign immunity for “property taken in violation             the act of state doctrine. In response, Congress passed the
                                                                   Second Hickenlooper Amendment to the Foreign Assistance
of international law,”    28 U.S.C. § 1605(a)(3), because
                                                                   Act of 1964, which prohibits United States courts from
a sovereign's taking of its own nationals' property is
                                                                   applying the act of state doctrine where a “right[ ] to
not unlawful under the international law of expropriation.
                                                                   property is asserted” based upon a “taking ... by an act of
The heirs countered that the exception did apply because
Germany's purchase of the Welfenschatz was an act of               that state in violation of ... international law.” 22 U.S.C.
genocide, and the relics were therefore taken in violation         § 2370(e)(2). Courts and commentators understood the
of international human rights law. The District Court denied
                                                                   Amendment to permit adjudication of claims          Sabbatino
Germany's motion to dismiss, and the D. C. Circuit affirmed.
                                                                   had avoided deciding, i.e., claims against other countries for
                                                                   expropriation of American-owned property. But nothing in
Held: The phrase “rights in property taken in violation
                                                                   the Amendment purported to alter any rule of international
of international law,” as used in the FSIA's expropriation
                                                                   law, including the domestic takings rule. Congress used nearly
exception, refers to violations of the international law of
                                                                   identical language when it crafted the FSIA's expropriation
expropriation and thereby incorporates the domestic takings
                                                                   exception twelve years later. Based on this historical
rule. Pp. –––– – ––––.
                                                                   and legal background, courts reached a “consensus” that
                                                                   the expropriation exception's “reference to ‘violation of
(a) The heirs contend that their claims fall within the FSIA's
                                                                   international law’ does not cover expropriations of property
exception for cases involving “property taken in violation of
                                                                   belonging to a country's own nationals.”      Republic of
international law,”    § 1605(a)(3)—a provision known as
                                                                   Austria v. Altmann, 541 U.S. 677, 713, 124 S.Ct. 2240, 159
the expropriation exception—because the forced sale of the
                                                                   L.Ed.2d 1 (BREYER, J., concurring). Pp. –––– – ––––.
Welfenschatz constituted an act of genocide, and genocide
is a violation of international human rights law. Germany
                                                                    *2 (2) The heirs concede that the international law of
argues that the relevant international law is not the law of
                                                                   expropriation retained the domestic takings rule at the time
genocide but the international law of expropriation, under
                                                                   of the FSIA's enactment, but they read “rights in property
which a foreign sovereign's taking of its own nationals'
                                                                   taken in violation of international law” to incorporate any
property remains a domestic affair. Pp. –––– – ––––.
                                                                   international norm, including international human rights law,
                                                                   rather than merely the international law of expropriation. The
(1) The “domestic takings rule” invoked by Germany
                                                                   text of the FSIA's expropriation exception, however, supports
derives from the premise that international law customarily
                                                                   Germany's reading. The exception places repeated emphasis
concerns relations among states, not between states and
                                                                   on property and property-related rights, while injuries and
individuals. Historically, a sovereign's taking of a foreign
                                                                   acts associated with violations of human rights law, such as
national's property implicated international law because it
                                                                   genocide, are notably lacking—a remarkable omission if the
constituted an injury to the state of the alien's nationality. A
                                                                   provision was intended to provide relief for atrocities such as
domestic taking, by contrast, did not interfere with relations
                                                                   the Holocaust. A statutory phrase concerning property rights
among states. This domestic takings rule endured even as a
                                                                   most sensibly references the international law governing
growing body of human rights law made states' treatment of
                                                                   property rights, rather than the law of genocide. The heirs'
individual human beings a matter of international concern.
                                                                   position would arguably force courts themselves to violate
And those who criticized the treatment of property rights
                                                                   international law not only by ignoring the domestic takings
under international law did so on the ground that all sovereign
                                                                   rule, but also by derogating international law's preservation
takings, not just domestic takings, were outside the scope
                                                                   of sovereign immunity for violations of human rights law.
of that law. This dispute over the existence of international
                                                                   Germany's interpretation of the exception is also more
law constraints on sovereign takings eventually reached the
                                                                   consistent with the FSIA's express goal of codifying the
Court in   Banco Nacional de Cuba v. Sabbatino, 376                restrictive theory of sovereign immunity, 28 U.S.C. § 1602,
U.S. 398, 436, 84 S.Ct. 923, 11 L.Ed.2d 804. Hesitant              under which immunity extends to a sovereign's public, but not



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
                Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 9 of 18
                                   Amineddoleh, Leila 2/5/2021
                                               For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)

private, acts. It would destroy the Act's distinction between      not German nationals at the time of the transaction. Pp. ––––
private and public acts were the Court to subject all manner of    – ––––.
sovereign public acts to judicial scrutiny under the FSIA by
transforming the expropriation exception into an all-purpose       894 F. 3d. 406, vacated and remanded.
jurisdictional hook for adjudicating human rights violations.
Pp. –––– – ––––.                                                   ROBERTS, C.J., delivered the opinion for a unanimous
                                                                   Court.
(3) Other FSIA provisions confirm Germany's position. The
heirs' approach would circumvent the reticulated boundaries
Congress placed in the FSIA with regard to bringing claims         ON WRIT OF CERTIORARI TO THE UNITED STATES
asserting human rights violations. One FSIA exception, for         COURT OF APPEALS FOR THE DISTRICT OF
example, provides jurisdiction over claims “in which money         COLUMBIA CIRCUIT
damages are sought against a foreign state for personal injury
                                                                   Attorneys and Law Firms
or death, or damage to or loss of property,” but only where
the relevant conduct “occurr[ed] in the United States.”      §     Jonathan M. Freiman, Counsel of Record, Tadhg Dooley,
1605(a)(5). And the FSIA's terrorism exception eliminates          Benjamin M. Daniels, David R. Roth, Wiggin And Dana
sovereign immunity for state sponsors of terrorism, but only       LLP, New Haven, CT, David L. Hall, Wiggin And Dana LLP,
for certain human rights claims, brought by certain victims,       Philadelphia, PA, for Petitioners.
against certain defendants. §§ 1605A(a),(h). Such restrictions
                                                                   Nicholas M. O'Donnell, Erika L. Todd, Sullivan & Worcester
would be of little consequence if human rights abuses could
                                                                   LLP, Boston, MA, for Respondents.
be packaged as violations of property rights and thereby
brought within the expropriation exception. Pp. –––– – ––––.       Opinion

(b) The heirs' counterarguments cannot overcome the text,          Chief Justice ROBERTS delivered the opinion of the Court.
context, and history of the expropriation exception. They
claim that the 2016 Foreign Cultural Exchange Jurisdictional       The Foreign Sovereign Immunities Act provides that foreign
Immunity Clarification Act—which amends the FSIA                   nations are presumptively immune from the jurisdiction of
to explain that participation in specified “art exhibition         United States courts. The statute, however, sets forth several
activities” does not qualify as “commercial activity” under        specific exceptions. One such exception provides that a
                                                                   sovereign does not enjoy immunity in any case “in which
the expropriation exception,       § 1605(h)—demonstrates          rights in property taken in violation of international law are
that Congress anticipated that Nazi-era claims could be
adjudicated under the exception. Congress's effort to preserve     in issue.”    28 U.S.C. § 1605(a)(3). The question presented
sovereign immunity in a narrow, particularized context,            is whether a country's alleged taking of property from its own
however, does not support the broad elimination of sovereign       nationals falls within this exception.
immunity across all areas of law. Other statutes aimed at
promoting restitution to Holocaust victims, on which the heirs
rely, generally encourage redressing those injuries outside of                                   I
public court systems and do not speak to sovereign immunity.
See, e.g., Holocaust Expropriated Art Recovery Act of 2016,        This case concerns several dozen medieval relics and
130 Stat. 1524. Pp. –––– – ––––.                                   devotional objects known as the Welfenschatz. The treasure
                                                                   (“schatz”) of the German Welf dynasty, the pieces date back
(c) This Court does not address Germany's argument that            to the early days of the Holy Roman Empire and occupy a
the District Court was obligated to abstain from deciding the      unique position in German history and culture. The collection
case on international comity grounds or the heirs' alternative     was assembled within Germany's Brunswick Cathedral over
argument that the sale of the Welfenschatz is not subject to the   the course of several centuries, before being moved to a
domestic takings rule because the consortium members were


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           4
              Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 10 of 18
                                  Amineddoleh, Leila 2/5/2021
                                             For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)

Hanoverian chapel in 1671 and later to Switzerland for           for resolving Nazi-era claims. See Brief for United States as
safekeeping in the wake of World War I.                          Amicus Curiae 4. After hearing from expert witnesses and
                                                                 reviewing documentary evidence, the Commission likewise
 *3 During the waning years of the Weimar Republic, a            concluded that the sale had occurred at a fair price without
consortium of three art firms owned by Jewish residents          duress.
of Frankfurt purchased the Welfenschatz from the Duke of
Brunswick. By 1931, the consortium had sold about half of        Disappointed by the proceedings in Germany, the heirs
the collection's pieces to museums and individuals in Europe     filed suit in Federal District Court in Washington, D. C.
and the United States, including many to the Cleveland           They brought several common law property claims against
Museum of Art, where they reside today.                          Germany and SPK, seeking $250 million in compensation.
                                                                 Petitioners SPK and the Federal Republic of Germany—
Conditions facing the consortium changed dramatically after      collectively Germany—moved to dismiss the case. Relevant
the collapse of the German economy and the rise of the Nazi      here, Germany argued that it was immune from suit
government. After ascending to power, Hermann Goering—           because the heirs' claims did not fall within the FSIA's
Adolf Hitler's deputy and the Prime Minister of Prussia—         exception to immunity for “property taken in violation of
became interested in the remainder of the Welfenschatz. The
                                                                 international law.” See     28 U.S.C. § 1605(a)(3); see also
complaint alleges that he employed a combination of political
                                                                 § 1603(a) (defining “foreign state” to include “an agency or
persecution and physical threats to coerce the consortium
                                                                 instrumentality of a foreign state”). In doing so, Germany
into selling the remaining pieces to Prussia in 1935 for
                                                                 reasoned that the purchase of the Welfenschatz could not have
approximately one-third of their value. Two of the consortium
                                                                 violated international law because a sovereign's taking of its
members fled the country following the sale, and the third
                                                                 own nationals' property is not unlawful under the international
died in Germany shortly thereafter.
                                                                 law of expropriation. The heirs responded that the exception
                                                                 did apply because Germany's purchase of the Welfenschatz
The United States took possession of the Welfenschatz in
                                                                 was an act of genocide and the taking therefore violated the
the course of the occupation of Nazi Germany at the end of
                                                                 international law of genocide.
the war, eventually turning the collection over to the Federal
Republic of Germany. For nearly 60 years, the treasure has
been maintained by Stiftung Preussischer Kulturbesitz (SPK)       *4 The District Court denied Germany's motion,   248
—the Prussian Cultural Heritage Foundation—and it is now         F.Supp.3d 59, 70–74 (DDC 2017), and a panel of the D.
displayed at a museum in Berlin. SPK is an instrumentality       C. Circuit affirmed,        894 F.3d 406 (2018). The panel
of the Federal Republic.                                         agreed with the heirs that the exception for property taken in
                                                                 violation of international law was satisfied because “genocide
Respondents are two United States citizens and a citizen of      perpetrated by a state even against its own nationals is
the United Kingdom who trace their lineages back to the          a violation of international law.” Id., at 410–411 (quoting
three members of the consortium. The heirs first approached
SPK claiming that the sale of the Welfenschatz to the               Simon v. Republic of Hungary, 812 F.3d 127, 145 (CADC
Prussian Government was unlawful. SPK conducted its own          2016); alterations omitted). The D. C. Circuit declined
investigation of the sale and determined that the transaction    Germany's request for en banc review. 925 F.3d 1349 (2019)
occurred at a fair market price without coercion.                (per curiam).


In 2014, the parties agreed to submit the claim to the German    Judge Katsas dissented from the denial of rehearing en banc.
Advisory Commission for the Return of Cultural Property          In his view, the majority's analysis erroneously “ma[de] the
Seized as a Result of Nazi Persecution, Especially Jewish        district court sit as a war crimes tribunal to adjudicate claims
Property. Germany established the Advisory Commission            of genocide,” while “clear[ing] the way for a wide range of
under the Washington Conference Principles on Nazi-              litigation against foreign sovereigns for public acts committed
Confiscated Art, an initiative spearheaded by the United         within their own territories.” Id., at 1350.
States to encourage the development of new mechanisms


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
              Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 11 of 18
                                  Amineddoleh, Leila 2/5/2021
                                              For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)

We granted certiorari. 591 U.S. ––––, 141 S.Ct. 185, 207           establishes substantive principles for determining whether
L.Ed.2d 1114 (2020).                                               one country has wronged another.”).

                                                                 The domestic takings rule invoked by Germany derives from
                                                                 this premise. Historically, a sovereign's taking of a foreigner's
                                II
                                                                 property, like any injury of a foreign national, implicated the
 [1] [2] Enacted in 1976, the Foreign Sovereign Immunities international legal system because it “constituted an injury
Act supplies the ground rules for “obtaining jurisdiction over   to the state of the alien's nationality.” Bradley & Goldsmith,
                                                                 Customary International Law as Federal Common Law: A
a foreign state in the courts of this country.”       Argentine
                                                                 Critique of the Modern Position, 110 Harv. L. Rev. 815, 831,
Republic v. Amerada Hess Shipping Corp., 488 U.S. 428,
                                                                 n. 106 (1997); see S. Friedman, Expropriation in International
443, 109 S.Ct. 683, 102 L.Ed.2d 818 (1989). The Act creates
                                                                 Law 5, 139 (1953). Such mistreatment was an affront to the
a baseline presumption of immunity from suit. § 1604.
                                                                 sovereign, and “therefore the alien's state alone, and not the
“[U]nless a specified exception applies, a federal court lacks
                                                                 individual, could invoke the remedies of international law.”
subject-matter jurisdiction over a claim against a foreign
                                                                 Bradley, supra, at 831, n. 106. A domestic taking by contrast
state.”    Saudi Arabia v. Nelson, 507 U.S. 349, 355, 113        did not interfere with relations among states. See E. de Vattel,
S.Ct. 1471, 123 L.Ed.2d 47 (1993).                               3 The Law of Nations § 81, p. 138 (C. Fenwick transl. 1916)
                                                                 (“Even the property of individuals, taken as a whole, is to be
 [3] The heirs contend that their claims fall within the regarded as the property of the Nation with respect to other
exception for “property taken in violation of international
                                                                 Nations.”); see also       United States v. Belmont, 301 U.S.
law,”     § 1605(a)(3), because the coerced sale of the          324, 332, 57 S.Ct. 758, 81 L.Ed. 1134 (1937) (“What another
Welfenschatz, their property, constituted an act of genocide,    country has done in the way of taking over property of its
and genocide is a violation of international human rights law.   nationals ... is not a matter for judicial consideration here.”).
Germany argues that the exception is inapplicable because the
relevant international law is the international law of property   *5 The domestic takings rule has deep roots not only in
—not the law of genocide—and under the international law         international law but also in United States foreign policy.
of property a foreign sovereign's taking of its own nationals'   Secretary of State Cordell Hull most famously expressed
property remains a domestic affair. This “domestic takings       the principle in a 1938 letter to the Mexican Ambassador
rule” assumes that what a country does to property belonging     following that country's nationalization of American oil
to its own citizens within its own borders is not the subject of fields. The Secretary conceded “the right of a foreign
                                                                 government to treat its own nationals in this fashion if it so
international law. See     Bolivarian Republic of Venezuela v.
                                                                 desires. This is a matter of domestic concern.” Letter from
Helmerich & Payne Int'l Drilling Co., 581 U.S. ––––, ––––,
                                                                 C. Hull to C. Nájera (July 21, 1938), reprinted in 5 Foreign
137 S.Ct. 1312, 1320–1321, 197 L.Ed.2d 663 (2017) (citing
                                                                 Relations of the United States Diplomatic Papers 677 (1956).
Restatement (Third) of Foreign Relations Law of the United
                                                                 The United States, however, could not “accept the idea” that
States § 712 (1986) (Restatement (Third))).
                                                                 “these plans can be carried forward at the expense of our
                                                                 citizens.” Ibid.

                              A                                    The domestic takings rule endured even as international
                                                                   law increasingly came to be seen as constraining how
 [4] Known at the founding as the “law of nations,” what
                                                                   states interacted not just with other states but also with
we now refer to as international law customarily concerns
                                                                   individuals, including their own citizens. The United Nations
relations among sovereign states, not relations between
                                                                   Universal Declaration of Human Rights and Convention
states and individuals. See   Banco Nacional de Cuba v.            on the Prevention of Genocide became part of a growing
Sabbatino, 376 U.S. 398, 422, 84 S.Ct. 923, 11 L.Ed.2d 804         body of human rights law that made “how a state treats
(1964) (“The traditional view of international law is that it      individual human beings ... a matter of international concern.”



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
               Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 12 of 18
                                   Amineddoleh, Leila 2/5/2021
                                              For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)

Bradley, supra, at 832 (quoting Restatement (Third), pt.          act of state doctrine where a “right[ ] to property is asserted”
VII, Introductory Note, at 144–145). These human rights           based upon a “taking ... by an act of that state in violation of
documents were silent, however, on the subject of property
                                                                  the principles of international law.” 22 U.S.C. § 2370(e)
rights. See Friedman, supra, at 107. International tribunals
                                                                  (2). Courts and commentators understood the Amendment to
therefore continued to maintain that international law
governed “confiscation of the property of foreigners,” but        permit adjudication of claims the      Sabbatino decision had
“measures taken by a State with respect to the property           avoided—claims against foreign nations for expropriation of
of its own nationals are not subject to these principles.”        American-owned property. But nothing in the Amendment
Gudmundsson v. Iceland, Appl. No. 511/59, 1960 Y. B. Eur.         purported to alter any rule of international law, including the
Conv. on H. R. 394, 423–424 (decision of the European             domestic takings rule. See    F. Palicio y Compania, S.A.
Commission on Human Rights).                                      v. Brush, 256 F.Supp. 481, 487 (SDNY 1966) (interpreting

Some criticized the treatment of property rights under            the Hickenlooper Amendment to displace             Sabbatino but
international law, but they did so on the ground that all         dismissing the suit on the ground that “confiscations by a
sovereign takings were outside the scope of international         state of the property of its own nationals, no matter how
law, not just domestic takings. In the 1950s and 1960s, a         flagrant ..., do not constitute violations of international law”),
growing chorus of newly independent states, particularly in       summarily aff'd,     375 F.2d 1011 (CA2 1967);      Banco
Latin America, resisted any foreign restraint on their ability    Nacional de Cuba v. Farr, 383 F.2d 166, 173–176 (CA2
to nationalize property. See Young, The Story of Banco            1967); Restatement (Second) of Foreign Relations Law of the
Nacional de Cuba v. Sabbatino, in Federal Courts Stories          United States § 185 (1965) (Restatement (Second)); Lillich,
422–423 (V. Jackson & J. Resnik eds. 2010). Put differently,      The Proper Role of Domestic Courts in the International
states and scholars disagreed over whether international          Legal Order, 11 Va. J. Int'l L. 9, 29, 34 (1970).
law provided a remedy for a sovereign's interference with
anyone's property rights, not whether domestic takings were        *6 Congress used language nearly identical to that of the
outside the purview of international law. That principle was      Second Hickenlooper Amendment 12 years later in crafting
beyond debate.                                                    the FSIA's expropriation exception. As noted, it provides that
                                                                  United States courts may exercise jurisdiction over a foreign
 [5] We confronted this dispute over the existence of             sovereign in any case “in which rights in property taken in
international law constraints on sovereign takings in
                                                                  violation of international law are in issue.”       28 U.S.C. §
   Sabbatino, where we were asked to decide claims arising        1605(a)(3).
out of Cuba's nationalization of American sugar interests in
1960.     376 U.S. at 403, 84 S.Ct. 923. This Court observed      Based on this historical and legal background, courts
that there were “few if any issues in international law today     arrived at a “consensus” that the expropriation exception's
on which opinion seems to be so divided as the limitations on     “reference to ‘violation of international law’ does not cover
                                                                  expropriations of property belonging to a country's own
a state's power to expropriate the property of aliens.”    Id.,
at 428, 84 S.Ct. 923 (emphasis added). Hesitant to delve into     nationals.”  Republic of Austria v. Altmann, 541 U.S. 677,
this controversy, we instead invoked the act of state doctrine,   713, 124 S.Ct. 2240, 159 L.Ed.2d 1 (2004) (BREYER, J.,
which prevents United States courts from determining the          concurring).

validity of the public acts of a foreign sovereign.     Id., at
436, 84 S.Ct. 923.
                                                                                                  B
Congress did not applaud the Court's reticence. Within
                                                                  The heirs urge us to change course. They read “rights in
months of  Sabbatino, it passed the Second Hickenlooper           property taken in violation of international law” not as an
Amendment to the Foreign Assistance Act of 1964. The              invocation of the international law governing property rights,
Amendment prohibits United States courts from applying the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               7
               Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 13 of 18
                                   Amineddoleh, Leila 2/5/2021
                                               For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)

but as a broad incorporation of any international norm.            “property takings in violation of international law.” Tr.
Focusing on human rights law, the heirs rely on the United         of Oral Arg. 70. This distinction between “takings” and
Nations Convention on Genocide, which defines genocide             “taken,” they say, is the difference between incorporating the
as “deliberately inflicting on [a] group conditions of life        specific international law governing takings of property and
calculated to bring about its physical destruction in whole or     incorporating international law writ large. Ibid.
in part.” Convention on the Prevention and Punishment of the
Crime of Genocide, Art. II, Dec. 9, 1948, 78 U. N. T. S. 277,       *7 We would not place so much weight on a gerund. The text
280. According to the heirs, the forced sale of their ancestors'   of the expropriation exception as a whole supports Germany's
art constituted an act of genocide because the confiscation of     reading. In its entirety the clause provides that United States
property was one of the conditions the Third Reich inflicted       courts may exercise jurisdiction over a foreign sovereign in
on the Jewish population to bring about their destruction.         any case

We need not decide whether the sale of the consortium's              “in which rights in property taken in violation of
property was an act of genocide, because the expropriation           international law are in issue and that property or any
exception is best read as referencing the international law of       property exchanged for such property is present in the
expropriation rather than of human rights. We do not look to         United States in connection with a commercial activity
the law of genocide to determine if we have jurisdiction over        carried on in the United States by the foreign state; or that
the heirs' common law property claims. We look to the law            property or any property exchanged for such property is
of property.                                                         owned or operated by an agency or instrumentality of the
                                                                     foreign state and that agency or instrumentality is engaged
And in 1976, the state of that body of law was clear: A              in a commercial activity in the United States.”   28 U.S.C.
“taking of property” could be “wrongful under international          § 1605(a)(3).
law” only where a state deprived “an alien” of property.
Restatement (Second) § 185; see also      Permanent Mission        The exception places repeated emphasis on property and
of India to United Nations v. City of New York, 551 U.S.           property-related rights, while injuries and acts we might
193, 199–200, 127 S.Ct. 2352, 168 L.Ed.2d 85 (2007)                associate with genocide are notably lacking. That would
(noting our consistent practice of interpreting the FSIA in        be remarkable if the provision were intended to provide
keeping with “international law at the time of the FSIA's          relief for atrocities such as the Holocaust. A statutory phrase
enactment” and looking to the contemporary Restatement for         concerning property rights most sensibly references the
guidance). As explained above, this rule survived the advent       international law governing property rights, rather than the
of modern human rights law, including the United Nations           law of genocide.
Convention on Genocide. Congress drafted the expropriation
exception and its predecessor, the Hickenlooper Amendment,          [6] What is more, the heirs' interpretation of the phrase
                                                                   “taken in violation of international law” is not limited to
against that legal and historical backdrop. See Taggart v.         violations of the law of genocide but extends to any human
Lorenzen, 587 U.S. ––––, ––––, 139 S.Ct. 1795, 1801, 204           rights abuse. Their construction would arguably force courts
L.Ed.2d 129 (2019).                                                themselves to violate international law, not only ignoring the
                                                                   domestic takings rule but also derogating international law's
The heirs concede that at the time of the FSIA's enactment         preservation of sovereign immunity for violations of human
the international law of expropriation retained the domestic       rights law. As the International Court of Justice recently
takings rule. See Restatement (Second) § 192. But they             ruled when considering claims brought by descendants of
argue that Congress captured all of international law in the       citizens of Nazi-occupied countries, “a State is not deprived
exception—not just the international law of expropriation          of immunity by reason of the fact that it is accused of serious
—and that other areas of international law do not shield           violations of international human rights law.” Jurisdictional
a sovereign's actions against its own nationals. In support        Immunities of the State (Germany v. Italy), 2012 I. C.J. 99,
of that assertion, they note that the exception concerns           139 (Judgt. of Feb. 3); see also Bradley & Goldsmith, Foreign
“property taken in violation of international law”—not


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            8
               Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 14 of 18
                                   Amineddoleh, Leila 2/5/2021
                                               For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)

Sovereign Immunity, Individual Officials, and Human Rights
Litigation, 13 Green Bag 2d 9, 21 (2009). Respondents would
overturn that rule whenever a violation of international human
                                                                                                C
rights law is accompanied by a taking of property.
                                                                  Other provisions of the FSIA confirm Germany's position.
 [7] Germany's interpretation of the exception is also more       The heirs' approach, for example, would circumvent the
consistent with the FSIA's express goal of codifying the          reticulated boundaries Congress placed in the FSIA with
restrictive theory of sovereign immunity. § 1602. Under the       regard to human rights violations. Where Congress did target
absolute or classical theory of sovereign immunity, foreign       injuries associated with such acts, including torture or death,
sovereigns are categorically immune from suit.     Altmann,       it did so explicitly and with precision. The noncommercial
541 U.S. at 690, 124 S.Ct. 2240. Under the restrictive view,      tort exception provides jurisdiction over claims “in which
by contrast, immunity extends to a sovereign's public but not     money damages are sought against a foreign state for personal
                                                                  injury or death, or damage to or loss of property,” but only
its private acts. Ibid. Most of the FSIA's exceptions, such       where the relevant conduct “occurr[ed] in the United States.”
as the exception for “commercial activity carried on in the
United States,” comport with the overarching framework of            § 1605(a)(5). Similarly, the terrorism exception eliminates
                                                                  sovereign immunity for state sponsors of terrorism but only
the restrictive theory.   § 1605(a)(2).                           for certain human rights claims, brought by certain victims,
                                                                  against certain defendants. §§ 1605A(a), (h).
It is true that the expropriation exception, because it
permits the exercise of jurisdiction over some public acts of     These restrictions would be of little consequence if human
expropriation, goes beyond even the restrictive view. In this     rights abuses could be packaged as violations of property
way, the exception is unique; no other country has adopted        rights and thereby brought within the expropriation exception
a comparable limitation on sovereign immunity. Restatement        to sovereign immunity. And there is no reason to suppose
(Fourth) of Foreign Relations Law of the United States § 455,     Congress thought acts of genocide or other human rights
Reporters' Note 15 (2017).                                        violations to be especially deserving of redress only when
                                                                  accompanied by infringement of property rights. We have
 *8 History and context explain this nonconformity. As            previously rejected efforts to insert modern human rights law
events such as Secretary Hull's letter and the Second
Hickenlooper Amendment demonstrate, the United States has         into FSIA exceptions ill suited to the task.      Nelson, 507
long sought to protect the property of its citizens abroad        U.S. at 361, 113 S.Ct. 1471 (commercial activity exception
as part of a defense of America's free enterprise system.         does not encompass claims that foreign state illegally detained
                                                                  and tortured United States citizen, “however monstrous such
   Sabbatino, 376 U.S. at 430, 84 S.Ct. 923.                      abuse undoubtedly may be”). We do so again today.

Given that the FSIA “largely codifies” the restrictive theory,    [8] We have recognized that “ ‘United States law governs
however, we take seriously the Act's general effort to preserve
                                                                  domestically but does not rule the world.’ ”  Kiobel v.
a dichotomy between private and public acts.           Nelson,    Royal Dutch Petroleum Co., 569 U.S. 108, 115, 133 S.Ct.
507 U.S. at 359, 113 S.Ct. 1471 (internal quotation marks
omitted). It would destroy that distinction were we to subject    1659, 185 L.Ed.2d 671 (2013) (quoting        Microsoft Corp.
all manner of sovereign public acts to judicial scrutiny under    v. AT&T Corp., 550 U.S. 437, 454, 127 S.Ct. 1746, 167
the FSIA by transforming the expropriation exception into an      L.Ed.2d 737 (2007)). We interpret the FSIA as we do other
all-purpose jurisdictional hook for adjudicating human rights     statutes affecting international relations: to avoid, where
                                                                  possible, “producing friction in our relations with [other]
violations. See    Helmerich, 581 U.S., at ––––, 137 S.Ct.,       nations and leading some to reciprocate by granting their
at 1320 (rejecting the suggestion that Congress intended the      courts permission to embroil the United States in expensive
expropriation exception to operate as a “radical departure”
from the “basic principles” of the restrictive theory).           and difficult litigation.”   Helmerich, 581 U.S., at ––––,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           9
               Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 15 of 18
                                   Amineddoleh, Leila 2/5/2021
                                               For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)


137 S.Ct., at 1322 (internal quotation marks omitted); RJR
                                                                    [10] We agree with the heirs, but only to a limited
Nabisco, Inc. v. European Community, 579 U.S. ––––, ––––,
                                                                   extent. Claims concerning Nazi-era art takings could be
136 S.Ct. 2090, 2100, 195 L.Ed.2d 476 (2016) (interpreting
                                                                   brought under the expropriation exception where the claims
civil Racketeer Influenced and Corrupt Organizations Act “to
                                                                   involve the taking of a foreign national's property. See, e.g.,
avoid the international discord that can result when U.S. law is
                                                                       Altmann, 541 U.S. at 680–682, 124 S.Ct. 2240 (claim
applied to conduct in foreign countries”); Kiobel, 569 U.S.
                                                                   concerning Austrian taking of Czechoslovakian national's
at 116, 133 S.Ct. 1659 (interpreting Alien Tort Statute so as
                                                                   art brought under the expropriation exception). As for the
not to “adopt an interpretation of U.S. law that carries foreign
                                                                   heirs' suggestion that the Clarification Act demonstrates that
policy consequences not clearly intended by the political
                                                                   Congress meant to abrogate immunity for any Nazi-era claim,
branches”).
                                                                   however, we do not interpret Congress's effort to preserve
                                                                   sovereign immunity in a narrow, particularized context—
 *9 As a Nation, we would be surprised—and might even
                                                                   art shows—as supporting the broad elimination of sovereign
initiate reciprocal action—if a court in Germany adjudicated
                                                                   immunity across all areas of law. The Clarification Act did not
claims by Americans that they were entitled to hundreds
                                                                   purport to amend the critical phrase here—“taken in violation
of millions of dollars because of human rights violations
                                                                   of international law”—and we will not construe it to do so.
committed by the United States Government years ago.
There is no reason to anticipate that Germany's reaction
                                                                   The heirs also rely on other statutes aimed at promoting
would be any different were American courts to exercise the
                                                                   restitution to the victims of the Holocaust. The Acts include
jurisdiction claimed in this case.
                                                                   the Holocaust Victims Redress Act of 1998, 112 Stat. 15; the
                                                                   Holocaust Expropriated Art Recovery Act of 2016 (HEAR
                                                                   Act), 130 Stat. 1524; and the Justice for Uncompensated
                              III                                  Survivors Today (JUST) Act of 2017, Pub. L. 115–171,
                                                                   132 Stat. 1288. These laws, the heirs suggest, demonstrate
The heirs offer several counterarguments, but none can
                                                                   Congress's desire for American courts to hear disputes about
overcome the text, context, and history of the expropriation
                                                                   Holocaust-era property claims.
exception.
                                                                   The statutes do promote restitution for the victims of the
 [9] First, the heirs rely on the 2016 Foreign Cultural
                                                                   Holocaust, but they generally encourage redressing those
Exchange Jurisdictional Immunity Clarification Act. The Act
                                                                   injuries outside of public court systems. The HEAR Act, for
amends the FSIA to explain that participation in specified
                                                                   example, states that “the use of alternative dispute resolution”
“art exhibition activities” does not qualify as “commercial
                                                                   mechanisms will “yield just and fair resolutions in a more
activity” within the meaning of the expropriation exception.
                                                                   efficient and predictable manner” than litigation in court.
   28 U.S.C. § 1605(h). This clarification responded to            § 2(8), 130 Stat. 1525. Germany has adopted just such an
decisions of federal courts holding to the contrary, see, e.g.,    alternative mechanism, the Advisory Commission, and the
                                                                   heirs availed themselves of that opportunity to resolve their
      Malewicz v. Amsterdam, 362 F.Supp.2d 298, 313–
                                                                   claims. Ibid. See also Brief for Petitioners 5 (“[T]he German
315 (DDC 2005), and enables foreign states to loan art to
                                                                   government has provided roughly $100 billion (in today's
American museums without fear that the work's presence in
                                                                   dollars) to compensate Holocaust survivors and other victims
the United States will subject them to litigation here. The
                                                                   of the Nazi era.”).
provision, however, does not apply to claims brought against
Germany arising out of the period from January 1933 through
                                                                    *10 These laws do not speak to sovereign immunity. That
May 1945.        §§ 1605(h)(2), (3). According to the heirs,       is the province of the FSIA, which provides the carefully
this clarification of the expropriation exception shows that       constructed framework necessary for addressing an issue of
Congress anticipated Nazi-era claims could be adjudicated by       such international concern. The heirs have not shown that the
way of that exception.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
              Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 16 of 18
                                  Amineddoleh, Leila 2/5/2021
                                            For Educational Use Only


Federal Republic of Germany v. Philipp, --- S.Ct. ---- (2021)

                                                                   because the consortium members were not German nationals
FSIA allows them to bring their claims against Germany. We
                                                                   at the time of the transaction. See Brief for Respondents 27–
cannot permit them to bypass its design.
                                                                   28; but see Brief for Petitioners 19, n. 7 (claiming that the
                                                                   heirs forfeited this argument). The Court of Appeals should
                                                                   direct the District Court to consider this argument, including
                            IV                                     whether it was adequately preserved below.

 [11] We hold that the phrase “rights in property taken
                                                                   The judgment of the Court of Appeals for the D. C. Circuit
in violation of international law,” as used in the
                                                                   is vacated, and the case is remanded for further proceedings
FSIA's expropriation exception, refers to violations of the
                                                                   consistent with this opinion.
international law of expropriation and thereby incorporates
the domestic takings rule.
                                                                   It is so ordered.

We do not address Germany's argument that the District
Court was obligated to abstain from deciding the case              All Citations
on international comity grounds. Nor do we consider an
alternative argument noted by the heirs: that the sale of          --- S.Ct. ----, 2021 WL 357254
the Welfenschatz is not subject to the domestic takings rule




                                                       Footnotes


*      The syllabus constitutes no part of the opinion of the Court but has been prepared by the Reporter of Decisions
       for the convenience of the reader. See        United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337,
       26 S.Ct. 282, 50 L.Ed. 499.


End of Document                                                © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            11
Case 1:19-cv-10507-VSB Document 47 Filed 02/05/21 Page 17 of 18




                     Exhibit B
              Case 1:19-cv-10507-VSB   Document 47 Filed 02/05/21 Page 18 of 18
                                  Amineddoleh, Leila 2/5/2021
                                            For Educational Use Only


Republic of Hungary v. Simon, --- S.Ct. ---- (2021)
2021 WL 357252

                                                              Opinion
                   2021 WL 357252
    Only the Westlaw citation is currently available.         PER CURIAM.
          Supreme Court of the United States.
                                                               *1 The judgment of the United States Court of Appeals for
     REPUBLIC OF HUNGARY, et al., Petitioners                 the D. C. Circuit is vacated, and the case is remanded for
                        v.                                    further proceedings consistent with the decision in Federal
              Rosalie SIMON, et al.                           Republic of Germany v. Philipp, ––– U.S. ––––, ––– S.Ct.
                                                              ––––, ––– L.Ed.2d ––––, 2021 WL 357254 (2021)
                       No. 18-1447
                            |                                 It is so ordered.
                     February 3, 2021

                                                              All Citations

                                                              --- S.Ct. ----, 2021 WL 357252 (Mem)

End of Document                                           © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         1
